Citation Nr: 0639860	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1970 
and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claims for service 
connection for a skin condition and PTSD.

Service connection for a skin condition was previously denied 
in a June 1999 rating decision, and service connection for 
PTSD was previously denied in a June 1996 rating decision.  
Although the RO declined to reopen the veteran's previously 
denied claims, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD 
and of entitlement to service connection for a skin condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The veteran had requested and was scheduled to attend a 
hearing before a before a member of the Board on June 28, 
2005.  He failed to appear.  On July 12, 2005, VA received a 
letter from the veteran indicating he could not attend the 
hearing because he did not have transportation.  It appears 
from this letter that he wants another hearing.  His 
representative also makes this argument in his presentation 
of October 2006.  The veteran's claims folder also contains a 
letter from him dated May 19, 2005, wherein he requests that 
his hearing be scheduled near his home in Augusta because he 
did not have the means to find transportation to the RO in 
Decatur, Georgia.  A handwritten note in the file conveys 
that the veteran's DAV representative spoke with him and told 
him DAV has a vehicle that transports veterans to Decatur.  
He was instructed to contact the DAV representative to make 
transportation arrangements.  There is no indication in the 
file that this was attempted.  The veteran's request for 
another hearing is denied in this case.  He has not 
demonstrated good cause for his failure to appear.  From the 
evidence in the file, it appears he could have attended the 
hearing and was given information on how to make arrangements 
with DAV.  


FINDINGS OF FACT

1.  The claim for service connection for a skin condition was 
previously denied in a September 1994 rating decision.  The 
RO declined to reopen the claim in June 1999; the veteran did 
not appeal either decision.

2.  Evidence received since the June 1999 decision includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 and June 1999 rating decisions that 
respectively denied service connection and declined to reopen 
the veteran's application to reopen the claim for service 
connection for a skin condition are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a skin condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions respectively dated in September 1994 and June 
1999, the RO denied the veteran's claim for service 
connection for a skin condition and declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the September 
1994 and June 1999 decisions became final because the 
appellant did not file a timely appeal from either.

The claim for entitlement to service connection for a skin 
condition may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in April 
2001.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claim to reopen was received 
before that date.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001); 38 C.F.R. § 3.156(a) (2005).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private treatment records, and the 
veteran's own statements.  The RO found that there was no 
current diagnosis of a skin condition, and the claim was 
denied.

The veteran most recently applied to reopen his claim for 
service connection for a skin condition in April 2001.  The 
Board finds that the evidence received since the last final 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Evidence received since the last final decision includes VA 
treatment records dated from April 1999 to December 2003 
which show that the veteran has received ongoing treatment 
for skin disorders including xerosis, atopic dermatitis, and 
eczema.  It is unclear, however, whether these diagnoses are 
related to the skin disorders for which the veteran received 
treatment during service.  Regardless of the etiology of the 
veteran's current skin disorders, the Board finds the 
evidence of skin disorders and treatment therefore to be 
evidence that is both new and material, as it demonstrates 
current diagnoses of skin disorders.  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  
ORDER

The claim for service connection for a skin condition is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, it appears that VA has not satisfied its duty to 
assist the veteran in obtaining evidence sufficient to reopen 
his previously denied claim of service connection for PTSD.  
In a September 1996 response to a request for the veteran's 
service personnel records, the RO was informed that the 
veteran had served with a Marine Corps unit in Vietnam and 
had been awarded a Purple Heart by that branch of service.  
It was therefore suggested that the RO contact the Marine 
Corps Historical Center for related information and 
additional service medical records.  It does not appear that 
the Marine Corps Historical Center has yet been contacted for 
this information.  Accordingly, a remand is necessary in 
order to obtain information related to the circumstances for 
which the veteran was awarded a Purple Heart, and, 
additionally, for the unit diary for the period during which 
the veteran served in Vietnam.

With regard to the veteran's claim for service connection for 
a skin condition, the Board finds that a remand is necessary 
for an additional examination and etiological opinion.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  
The veteran's service medical records reflect that he 
received treatment for various skin conditions on numerous 
occasions during service, including for a disorder diagnosed 
as eczema.  Post-service medical records similarly reflect 
that the veteran has received frequent treatment for skin 
conditions, including for a disorder diagnosed as eczema.  It 
remains unclear whether these post-service conditions are 
related to his in-service complaints.  Because a VA examiner 
has not yet been asked to opine as to whether any current 
skin conditions are related to his active service, the Board 
finds that an examination and opinion addressing the etiology 
of his currently diagnosed skin disorders are necessary in 
order to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Request information from the Marine 
Corps Historical Center related to the 
veteran's award of the Purple Heart 
medal.  Additionally request the unit 
diary of the Company C, 1st Battalion, 
3rd Marine Division for the period from 
December 1966 to March 1967. 

2.  Schedule the veteran for a 
dermatological examination to ascertain 
the nature and etiology of any 
disorders which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
medical records, and offer comments and 
an opinion as to whether any currently 
diagnosed disorders of the skin are in 
any way causally or etiologically 
related to the symptomatology shown in 
the service medical records.  A clear 
rationale for all opinions must be 
provided.  Since it is important "that 
each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1, 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review in connection with the 
examination.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for a skin 
condition, and his application to 
reopen his claim for service connection 
for PTSD.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


